     Case 6:21-cv-00016 Document 1-2 Filed on 04/06/21 in TXSD Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         VICTORIA DIVISION


STATE OF TEXAS; STATE OF
LOUISIANA,
                                           Civ. Action No. ___________

             Plaintiffs,

v.

The UNITED STATES OF AMERICA;
ALEJANDRO MAYORKAS, Secretary
of the United States Department of
Homeland Security, in his official
capacity;        UNITED          STATES
DEPARTMENT            OF    HOMELAND
SECURITY; TROY MILLER, Senior
Official Performing the Duties of the
Commissioner of U.S. Customs and
Border Protection, in his official
capacity;    U.S.     CUSTOMS       AND
BORDER         PROTECTION;          TAE
JOHNSON, Acting Director of U.S.
Immigration and Customs Enforcement,
in    his    official    capacity;  U.S.
IMMIGRATION           AND     CUSTOMS
ENFORCEMENT; TRACY RENAUD,
Senior Official Performing the Duties of
the Director of the U.S. Citizenship and
Immigration Services, in her official
capacity; U.S. CITIZENSHIP AND
IMMIGRATION SERVICES,


             Defendants.




                            EXHIBIT B
       Case 6:21-cv-00016 Document 1-2 Filed on 04/06/21 in TXSD Page 2 of 8
Policy Number: I 1090.1                                                     Office ofthe Director
FEA Number: 306- l 12 -002b
                                                                            U.S. Depart ment of Homeland Security
                                                                            500 12th Street, SW
                                                                            Washington, DC 20536


                                                                            U.S. Immigration
                                                                            and Customs
                                                                            Enforcement
                                  February 18, 2021



MEMORANDUM FOR:

FROM:


SUBJECT:                                   Interim Guidance: Civil Immigration Enforcement and
                                           Removal Priorities

Purpose

This memorandum establishes interim guidance in support of the interim civil immigration
enforcement and removal priorities that Acting Secretary Pekoske issued on January 20, 2021 .
Acting Secretary Pekoske issued the interim priorities in his memorandum titled, Review ofand
Interim Revision to Civil Immigration Enforcement and Removal Policies and Priorities (Interim
Memo).

This interim guidance is effective immediately. It applies to all U.S. Immigration and Customs
Enforcement (ICE) Directorates and Program Offices, and it covers enforcement actions, custody
decisions, the execution of final orders of removal, financial expenditures, and strategic
planning.

This interim guidance will remain in effect until Secretary Mayorkas issues new enforcement
guidelines. The Secretary has informed me that he will issue new guidelines only after
consultation with the leadership and workforce ofICE, U.S. Customs and Border Protection, and
other Department of Homeland Security (Department) agencies and offices. He anticipates
issuing these guidelines in less than 90 days.

I have requested approval of certain revisions to the Interim Memo until the Secretary issues new
enforcement guidelines. My requested revisions have been approved, and they are incorporated
into this guidance. To the extent this guidance conflicts with the Interim Memo, this guidance
controls. As you will read below, the revisions include, but are not limited to: (1) authorization to
apprehend presumed priority noncitizens 1 in at-large enforcement actions without advance
approval; (2) the inclusion of cunent qualifying members of criminal gangs and transnational
criminal organizations as presumed enforcement priorities; (3) authorization to apprehend

1
 For purposes of this memorandum, "non citizen" means any person as defined in section IOI(a)(3) of the
Immigration and Nationality Act (INA).
      Case 6:21-cv-00016 Document 1-2 Filed on 04/06/21 in TXSD Page 3 of 8
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 2of7

without prior approval other presumed priority noncitizens who are encountered during
enforcement operations; (4) how to evaluate whether a noncitizen who is not a presumed priority
nevertheless poses a public safety threat and should be apprehended; (5) the further delegation of
approval authority; and (6) the importance of providing advance notice of at-large enforcement
actions to state and local law enforcement.

Section C of the Interim Memo has been enjoined. This memorandum does not implement, nor
take into account, Section C. This memorandum implements Section B (Interim Civil
Enforcement Guidelines).

Background

On January 20, 2021, President Biden issued Executive Order (EO) 13993, Revision of Civil
Immigration Enforcement Policies and Priorities, 86 Fed. Reg. 7051 (Jan. 25, 2021), which
articulated the Administration's baseline values and priorities for the enforcement of the civil
immigration laws.

On the same day, Acting Secretary Pekoske issued the Interim Memo. The Interim Memo did
four things. First, it directed a comprehensive Department-wide review of civil immigration
enforcement policies. Second, it established interim civil immigration enforcement priorities for
the Department. Third, it instituted a 100-day pause on certain removals pending the review.
Fourth, it rescinded several existing policy memoranda, including two ICE-related memoranda,
as inconsistent with EO 13993.2 The Interim Memo further directed that ICE issue interim
guidance implementing the revised enforcement priorities and the removal pause.

On January 26, 2021, the U.S. District Court for the Southern District of Texas issued a
temporary restraining order (TRO) enjoining the Department from enforcing and implementing
the 100-day removal pause in Section C.

Like other national security and public safety agencies, ICE operates in an environment of
limited resources. Due to these limited resources, ICE has always prioritized, and necessarily
must prioritize, certain enforcement and removal actions over others.

In addition to resource constraints, several other factors render ICE's mission particularly
complex. These factors include ongoing litigation in various fora; the health and safety of the
ICE workforce and those in its custody, particularly during the current COVID-19 pandemic; the
responsibility to ensure that eligible noncitizens are able to pursue relief from removal under the
immigration laws; and the requirements of, and, relationships with, sovereign nations, whose
laws and expectations can place additional constraints on ICE's ability to execute final orders of
removal.


2Memorandum from Matthew T. Albence, Exec. Assoc. Dir., ICE, to All ERO Employees, Implementing the
President's Border Security and Interior Immigration Enforcement Policies (Feb. 21, 2017); Memorandum from
Tracy Short, Principal Legal Advisor, ICE, to All OPLA Attorneys, Guidance to OPLA Attorneys Regarding
Implementation ofthe President's Executive Orders and the Secretary's Directives on Immigration Enforcement
(Aug. 15, 2017).
        Case 6:21-cv-00016 Document 1-2 Filed on 04/06/21 in TXSD Page 4 of 8
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 3 of7

Accordingly, in executing its critical national security, border security, and public safety mission,
the Department must exercise its well-established prosecutorial discretion and prioritize its
limited resources to most effectively achieve that mission.
Civil Immigration Enforcement and Removal Priorities

In support of the interim priorities, the guidance established in this memorandum shall be applied
to all civil immigration enforcement and removal decisions made after the issuance ofthis
memorandum. The civil immigration enforcement and removal decisions include, but are not
limited to, the following: 3

    •    Deciding whether to issue a detainer, or whether to assume custody of a noncitizen
         subject to a previously issued detainer;
    •    Deciding whether to issue, reissue, serve, file, or cancel a Notice to Appear;
    •    Deciding whether to focus resources only on administrative violations or conduct;
    •    Deciding whether to stop, question, or arrest a noncitizen for an administrative violation
         of the civil immigration laws;
    •    Deciding whether to detain or release from custody subject to conditions;
    •    Deciding whether to grant deferred action or parole; and
    •    Deciding when and under what circumstances to execute final orders of removal.

For ease of reference, the interim priorities identified in the Interim Memo, and as revised by this
guidance, are set forth below along with further explanation.                          '

As a preliminary matter, it is vitally important to note that the interim priorities do not require or
prohibit the arrest, detention, or removal of any noncitizen. Rather, officers and agents are
expected to exercise their discretion thoughtfully, consistent with ICE's important national
security, border security, and public safety mission. Enforcement and removal actions that meet
the criteria described below are presumed to be a justified allocation ofICE's limited resources.
Actions not reflected in the criteria described below may also be justified, but they are subject to
advance review as outlined further below.

In determining whether to pursue an action that falls outside the criteria described below, all
relevant facts and circumstances regarding the noncitizen should be considered. For instance,
officers and agents should consider: whether there are criminal convictions; the seriousness and
recency of such convictions, and the sentences imposed; the law enforcement resources that have
been spent; whether a threat can be addressed through other means, such as through recourse to
criminal law enforcement authorities at the federal, state, or local level, or to public health and
other civil authorities at the state or local level; and, other relevant factors (including, for
example, the mitigating factors identified on page 5).




3 As discussed above, the Department is enjoined from enforcing the Immediate _100-Day Pause on Removals in the
Interim Memo. This following interim guidance should not be read to permit implementation of Section C of the
Interim Memo.
         Case 6:21-cv-00016 Document 1-2 Filed on 04/06/21 in TXSD Page 5 of 8
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 4 of7




Criteria Defining Cases That Are Presumed to be Priorities

Priority Category 1: National Security. A noncitizen is presumed to be a national security
enforcement and removal priority if:

    1)     he or she has engaged in or is suspected of engaging in terrorism or terrorism-related
           activities;
    2)     he or she has engaged in or is suspected of engaging in espionage or espionage-related
           activities; 4 or
    3)     his or her apprehension, arrest, or custody is otherwise,necessary to protect the national
           security of the United States.

In evaluating whether a noncitizen's "apprehension, arrest, or custody is otherwise necessary to
protect" national security, officers and agents should determine whether a noncitizen poses a
threat to United States sovereignty, territorial integrity, national interests, or institutions. General
criminal activity does not amount to a national security threat (as distinguished from a public
safety threat) and is discussed below.

Priority Category 2: Border Security. A noncitizen is presumed to be a border security
enforcement and removal priority if:

    1)     he or she was apprehended at the border or a port of entry while attempting to
           unlawfully enter the United States on or after November 1, 2020 5 ; or
    2)     he or she was not physically present in the United States before November 1, 2020.

To be clear, the border security priority includes any noncitizen who unlawfully entered the
United States on or after November 1, 2020.

Priority Category 3: Public Safety. A noncitizen is presumed to be a public safety enforcement
and removal priority ifhe or she poses a threat to public safety and:

    1)     he or she has been convicted of an aggravated felony as defined in section 10l(a)(43) of
           the INA6,• or

4 For purposes of the national security enforcement priority, the terms "terrorism or terrorism-related activities" and

"espionage or espionage-related activities" should be applied consistent with (I) the definitions of "terrorist activity"
and "engage in terrorist activity" in section 212(a)(3)(B)(iii)-(iv) of the INA, and (2) the manner in which the term
"espionage" is generally applied in the immigration laws.
5 The statutory mandates in Section 235 of the INA (regarding asylum seekers) continue to apply to noncitizens.
6 This criterion tracks Congress's prioritization of aggravated felonies for immigration enforcement actions.

Whether an individual has been convicted of an aggravated felony is a complex question that may involve securing
and analyzing a host of conviction documents, many of which may not be immediately available to officers and
agents. Even when all conviction documents are available, whether a conviction is for an aggravated felony may be
a novel question under applicable law. Accordingly, in deciding whether a noncitizen has been convicted ofan
         Case 6:21-cv-00016 Document 1-2 Filed on 04/06/21 in TXSD Page 6 of 8
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 5 of7

    2)     he or she has been convicted of an offense for which an element was active
           participation in a criminal street gang, as defined in 18 U.S.C. § 52l(a), or is not
           younger than 16 years of age and intentionally participated in an organized criminal
           gang or transnational criminal organization to further the illegal activity of the gang or
           transnational criminal organization.

In evaluating whether a noncitizen currently "pose[s] a threat to public safety," officers and
agents are to consider the extensiveness, seriousness, and recency of the criminal activity.
Officers and agents are to also consider mitigating factors, including, but not limited to, personal
and family circumstances, health and medical factors, ties to the community, evidence of
rehabilitation, and whether the individual has potential immigration relief available.

Officers are to base their conclusions about intentional participation in an organized criminal
gang or transnational criminal organization on reliable evidence and consult with the Field
Office Director (FOD) or Special Agent in Charge (SAC) in reaching this conclusion.

Particular attention is to be exercised in cases involving noncitizens who are elderly or are
known to be suffering from serious physical or mental illness. Similarly, particular attention is to
be exercised with respect to noncitizens who have pending petitions for review on direct appeal
from an order of removal; have filed only one motion to reopen removal proceedings, and such a
motion either remains pending or is on direct appeal via a petition for review; or have pending
applications for immigration relief and are prima facie eligible for such relief. In such cases,
execution of removal orders should have a compelling reason and are to have approval from the
FOD.

A civil enforcement or removal action that does not meet the above criteria for presumed priority
cases will require preapproval as described below.

Enforcement and Removal Actions: Approval, Coordination, and Data Collection

To ensure compliance with this guidance and consistency across geographic areas of
responsibility, and to facilitate a dialogue between headquarters and field leadership about the
effectiveness of the interim guidance, ICE will require that field offices collect data on the nature
and type of enforcement and removal actions they perform. In addition, ICE will require field
offices to coordinate their operations and obtain preapproval for enforcement and remova.l
actions that do not meet the above criteria for presumed priority cases. The data and coordination
will inform the development of the Secretary's new enforcement guidance.

No Preapproval Required for Presumed Priority Cases

Officers and agents need not obtain preapproval for enforcement or removal actions that meet the
above criteria for presumed priority cases, beyond what existing policy requires and what a
supervisor instructs.

aggravated felony for purposes of this memorandum, officers and agents must have a good-faith belief based on
either a final administrative determination, available conviction records, or the advice of agency legal counsel.
      Case 6:21-cv-00016 Document 1-2 Filed on 04/06/21 in TXSD Page 7 of 8
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 6 of7


Preapproval for Other Priority Cases

Any civil immigration enforcement or removal actions that do not meet the above criteria for
presumed priority cases will require preapproval from the FOD or SAC. In deciding to undertake
an enforcement action or removal, the agent or officer must consider, in consultation with his or
her leadership, the nature and recency of the noncitizen' s convictions, the type and length of
sentences imposed, whether the enforcement action is otherwise an appropriate use ofICE's
limited resources, and other relevant factors. In requesting this preapproval, the officer or agent
must raise a written justification through the chain of command, explaining why the action
otherwise constitutes a justified allocation of limited resources, and identify the date, time, and
location the enforcement action or removal is expected to take place.

The approval to carry out an enforcement action against a particular noncitizen will not authorize
enforcement actions against other noncitizens encountered during an operation if those
noncitizens fall outside the presumption criteria identified above. An approval to take an
enforcement action against any other noncitizen encountered who is not a presumed priority
must be separately secured as described above.

In some cases, exigent circumstances and the demands of public safety will make it
impracticable to obtain preapproval for an at-large enforcement action. While it is impossible to
preconceive all such circumstances, they generally will be limited to situations where a
noncitizen poses an imminent threat to life or an imminent substantial threat to property. If
preapproval is impracticable, an officer or agent should conduct the enforcement action and then
request approval as described above within 24 hours following the action. 7

As always, it is important that ICE endeavor to remove noncitizens with final removal orders
who have remained in post-order detention for more than 90 days. ICE will continue to review
such noncitizens' cases on a regular basis, consistent with existing law and policy. ICE will
endeavor to remove such noncitizens consistent with legal requirements and national, border
security, and public safety priorities.

Periodically, ICE receives requests to exercise some form of individualized discretion in the
interests of law and justice. ICE will create and maintain a system by which personnel can
evaluate these individualized requests.

Notice ofAt-Large Enforcement Actions

The execution of an at-large enforcement action should be preceded by notification to the
relevant state and local law enforcement agency or agencies. This notification will advance

7 Where approval is sought following the enforcement action due to exigent circumstances, the request shall explain
the exigency, where and when the enforcement activity took place, and whether the noncitizen is currently detained.
Additionally, when the location of a proposed or completed enforcement action is a courthouse, as defined in ICE
Directive 11072.1: Civil Immigration Enforcement Actions Inside Courthouses (Jan. 10, 2018, or as superseded), or
a sensitive location, as defined in ICE Directive No. 10029.2, Enforcement Actions at or Focused on Sensitive
Locations (Oct. 24, 2011, or as superseded), that should be explicitly highlighted in the request.
      Case 6:21-cv-00016 Document 1-2 Filed on 04/06/21 in TXSD Page 8 of 8
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 7 of7

public safety and help ensure that planned immigration enforcement actions do not improperly
interfere with state and local law enforcement investigations and actions.



Weekly Reporting ofAll Enforcement and Removal Actions

The Director will review all enforcement actions to ensure compliance with this guidance and
consistency across geographic areas of responsibility and to facilitate a dialogue between
headquarters and field leadership about the effectiveness of the interim priorities.

Each Friday, the Executive Associate Directors for Enforcement and Removal Operations and
Homeland Security Investigations will compile and provide to the Office of the Director, the
Office of the Deputy Director, and the Office of Policy and Planning (OPP), a written report: (1)
identifying each enforcement action taken in the prior week, including the applicable priority
criterion, if any; (2) providing a narrative justification of the action; and (3) identifying the date,
time, and location of the action.

In addition, each Friday the Executive Associate Director for Enforcement and Removal
Operations will provide to the Office of the Director, the Office of the Deputy Director, and
OPP, a written report: (1) identifying each removal in the prior week, including the applicable
priority criterion, if any; (2) providing a narrative justification of the removal; and (3) identifying
the date, time, and location of the removal.

These reporting requirements will be assessed periodically during this interim period to ensure
that they are both productive and manageable.

The weekly reports will be made available to the Office of the Secretary.

Questions

Questions regarding this interim guidance or the Interim Memo should be directed to OPP
through the chain of command and Directorate or Program Office leadership. Answers to
frequently asked policy questions will be published on OPP's inSight page on an ongoing basis.
Please note, however, that case-specific questions should generally be addressed by Directorate
or Program Office leadership.

No Private Right Statement

These guidelines and priorities are not intended to, do not, and may not be relied upon to create
any right or benefit, substantive or procedural, enforceable at law by any party in any
administrative, civil, or criminal matter.
